DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-8,10-15  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goto et al. (WO 2015046055 A1). Goto et al. disclosed the use of a discloses an arrangement of structure for a biological sensor comprising a seat (70) with a biological sensor (1, 10, 20, 101)  of a non-contact type that detects biological information of the human with electromagnetic waves (radiation) arranged in a position that avoids a member (24, 73) that constitutes the seat (see Figs, 2ab, and Fig. 5).  Regarding claims 2-3, Goto et al. shows the biological sensor is arranged at a position in the seat where the emitted electromagnetic waves emission center does not pass through the member. (as a radiating portion 22 is disposed at a position not overlapping with the frame (24) as shown in Fig. 4b).  Furthermore in regards to claim 5, Goto et al. shows the biological sensor (101)  at position closer to the seated human than the member (Fig. 6b).  Regarding claim 6, the Goto et al. shows the use of a resin plate (127) attached to the member (73) that is closer to the human whereby the biological sensor (101) is arranged (on a lower side via sheet (111)) on the resin plate.   Regarding claim 7-8, the member (24) has an opening by the biological sensor (22) is arranged at a position corresponding to the open and that is further than the member (Fig. 3).  The density is low in the opening wherein the biological sensor is positioned in regards to claim 8, as the member is not uniform (as a result of the opening).  Regarding claim 10, Goto et al. discloses the biological sensor (1,101) is embedded in the cushion of the seating part and back.  Regarding claims 11-15, Goto et al. shows the use of a first (1) and second (101) biological sensor arranged separate from one another in the seat part (73) or back (71) of the seat. Regarding claim 12, Goto et al has disclosed that two sensors are adjacent to one another (perpendicularly) as they are in the seat portion and backrest of the seat (Fig. 9a).  Both biological sensors may emit electromagnetic waves as at different frequencies (as a result of the control unit (30)).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goto et al. and in view of Kim et al. (2017/0057542 A1).  Goto et al. discloses the seat is used in a vehicle.  Goto et al. shows all of the teachings of the claimed invention except the use of the seat in a vehicle that can switch from autonomous driving to manual driving.  Kim et al. shows the conventional use of a vehicle (100) that is configured to switch from autonomous driving to manual driving.  It would have been obvious to one of ordinary skill in the art to use the seat of Goto et al, in a  vehicle as taught by Kim et al. in order to allow for the switching between autonomous and manual driving to be done automatically or manually.  
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goto et al. and in view of Bridgestone (JP H11-34710 A).   Goto et al. shows all of the teachings of the claimed invention except the use of the biological sensor in a space within a cushion after a detachable portion of the cushion pad is detached.  Bridgestone et al shows the use of a seat with a cushion pad (1) and that inherently has covering whereby when a detachable portion (6) is detached a space (5) is formed that accommodates a biological sensor (2).   It would have been obvious to one of ordinary skill in the art to modify the seat of Goto et al, with the teachings of Bridgestone in order to allow for quick mounting and removal of the biological sensor from a seat.    

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D BARFIELD whose telephone number is (571)272-6852.   Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

/ANTHONY D BARFIELD/Primary Examiner, Art Unit 3636                                                                                                                                                                                                        

adb
March 12, 2022